Order                                                                                 Michigan Supreme
                                                                                                  Court
                                                                                      Lansing, Michigan
  March 10, 2015
                                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

  151069(22)                                                                             Stephen J. Markman
                                                                                             Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Justices
            Plaintiff-Appellee,
                                                             SC: 151069
  v                                                          COA: 322827
                                                             Wayne CC: 08-018426-FC
  JOHN HENRY CISTRUNK,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion of defendant-appellant for leave to file
  an application in excess of the page limit restriction of MCR 7.302(A)(1) is GRANTED.
  The 64-page application submitted on February 19, 2015, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             March 10, 2015